151 Ga. App. 802 (1979)
261 S.E.2d 747
HOLLOWAY et al.
v.
McMICHAEL et al.
58323.
Court of Appeals of Georgia.
Submitted September 24, 1979.
Decided October 17, 1979.
David W. Waddell, for appellants.
Joel D. Burns, for appellees.
BANKE, Judge.
This is an appeal by the defendants from an order granting a motion for default judgment in favor of the plaintiffs in an action alleging breach of contract, fraud, and defamation. Since the action is ex delicto, the question of damages was reserved for trial by jury and is still pending. The plaintiffs have moved to dismiss the *803 appeal on the grounds that the judgment is not final and the defendants have not followed the procedures for an interlocutory appeal. Held:
The motion is granted. "To allow direct appeal in this situation would present the problem of piecemeal appeals when default judgments have been entered in cases where the damages are unliquidated and remain to be determined by a jury. The appellant should have followed the procedures for an interlocutory appeal, and its failure to do so deprives this court of jurisdiction to consider the merits." Avco Lycoming v. Newton Aero, Inc., 146 Ga. App. 609, 610 (247 SE2d 135) (1978).
Appeal dismissed. McMurray, P. J., and Underwood, J., concur.